Exhibit 10.2
LANCASTER COLONY CORPORATION
FORM OF STOCK APPRECIATION RIGHTS AGREEMENT
This Stock Appreciation Rights Agreement (this “Agreement”) is dated as of
_____, _____, by and between Lancaster Colony Corporation, an Ohio corporation
(the “Company”), and _____, a Service Provider for the Company (the “Grantee”).
W I T N E S S E T H
WHEREAS, the Company desires to award free-standing Stock Appreciation Rights to
the Grantee in accordance with the provisions of the Amended and Restated 2005
Stock Plan (the “Plan”); and
WHEREAS, the Grantee wishes to accept such award; and
WHEREAS, the execution of this Agreement has been authorized by a resolution of
the Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Company that was duly adopted on _____, _____; and
WHEREAS, the Company hereby confirms to the Grantee the grant, effective on
_____, _____(the “Grant Date”), pursuant to the Plan, of _____free-standing
Stock Appreciation Rights (“SARs”) subject to the terms and conditions of the
Plan and the terms and conditions described below, which SARs are a right to
receive Shares with a Fair Market Value equal to 100% of the Spread at the time
of exercise; and
WHEREAS, the parties hereto understand and agree that any terms used and not
defined herein have the same meanings as in the Plan.
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
1. Definitions. As used in this Agreement:
(a) “Base Price” means $_____, which is not less than the Fair Market Value of a
Share on the Grant Date.
(b) “Spread” means the excess of the Fair Market Value of a Share on the date on
which a SAR is exercised over the Base Price.
2. Vesting of SARs. The SARs shall become exercisable as follows:
(a) one-third of the SARs shall become exercisable on the first anniversary of
the Grant Date if the Grantee shall have retained Continuous Status as an
Employee or Consultant through such date;
(b) an additional one-third of the SARs shall become exercisable on the second
anniversary of the Grant Date if the Grantee shall have retained Continuous
Status as an Employee or Consultant through such date;

 

 



--------------------------------------------------------------------------------



 



(c) the remaining one-third of the SARs shall become exercisable on the third
anniversary of the Grant Date if the Grantee shall have retained Continuous
Status as an Employee or Consultant through such date;
provided, that notwithstanding anything in this Section 2 to the contrary, any
Qualifying SARs that have not become exercisable prior to the date of Grantee’s
Retirement shall become exercisable, subject to Section 4(c), in accordance with
the schedule set forth in clauses (a), (b) and (c) of this Section 2 but without
regard to whether Grantee has retained Continuous Status as an Employee or
Consultant. In calculating the one-third amounts described in Sections 2(a), (b)
and (c), fractional SARs shall be rounded down to the nearest whole SAR for each
of the first two anniversaries of the Grant Date, and the remaining SARs shall
be included with those SARs that become exercisable on the third anniversary of
the Grant Date. To the extent exercisable, the SARs may be exercised from time
to time in accordance with the Plan and this Agreement. To the extent the SARs
or any portion thereof do not become exercisable as provided in this Section 2,
such unexercisable SARs or portion thereof shall be forfeited to the Company for
no consideration. For purposes of this Agreement: “Retirement” shall mean,
unless the Board determines otherwise, the Grantee’s termination of his or her
employment (other than by death or Disability) at least six months after the
Grant Date and after the Grantee attains age 63 and has achieved ten years of
Continuous Status as an Employee or Consultant.
3. Exercise of SARs.
(a) To the extent exercisable as provided in Section 2 or Section 5 of this
Agreement, the SARs may be exercised in whole or in part by delivery to the
Company of a statement in form and substance satisfactory to the Committee
specifying the number of SARs to be exercised.
(b) Upon exercise, the Company will issue to the Grantee the number of Shares
equal to the quotient of (i) the product of (A) the Spread multiplied by (B) the
number of SARs exercised divided by (ii) the Fair Market Value of a Share on the
date of exercise, with such quotient rounded down to the nearest whole Share.
4. Termination of SARs. The SARs shall terminate upon the earliest to occur of
the following:
(a) 90 days after the Grantee ceases to retain Continuous Status as an Employee
or Consultant other than upon the Grantee’s death or Disability or Retirement;
(b) 180 days after the Grantee ceases to retain Continuous Status as an Employee
or Consultant as a result of the Grantee’s Disability;
(c) One year after the Grantee ceases to retain Continuous Status as an Employee
or Consultant as a result of the Grantee’s death; and
(d) Five years from the Grant Date.

 

 



--------------------------------------------------------------------------------



 



5. Effect of Change in Control. Notwithstanding anything in this Agreement to
the contrary, including Section 2, in the event of a Change in Control, the SARs
will be affected in accordance with Section 15 of the Plan.
6. Transferability. No SAR may be transferred by the Grantee other than by will
or the laws of descent and distribution. The SARs may be exercised during a
Grantee’s lifetime only by the Grantee or, in the event of the Grantee legal
incapacity, by the Grantee’s guardian or legal representative acting in a
fiduciary capacity on behalf of the Grantee under state law and court
supervision. The SARs may be exercised after the Grantee’s death by (a) the
Grantee’s designated beneficiary, provided such beneficiary has been designated
prior to the Grantee’s death in a form acceptable to the Committee, or (b) the
personal representative of the Grantee’s estate or by the person(s) to whom the
SARs are transferred pursuant to the Grantee’s will or in accordance with the
laws of descent and distribution.
7. Compliance with Law. The SARs shall not be exercisable if such exercise would
involve a violation of any applicable federal or state securities law, and the
Company hereby agrees to make reasonable efforts to comply with any applicable
federal and state securities law.
8. Adjustments. The SARs shall be subject to adjustment in accordance with
Section 15 of the Plan.
9. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the exercise of the
SARs, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to such exercise that the Grantee make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld. The Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Shares to be delivered to the Grantee. If such election is made,
the Shares so retained shall be credited against such withholding requirement at
the Fair Market Value of a Share on the date of such delivery, with any
fractional Shares that would otherwise be delivered being rounded up to the next
nearest whole Share. In no event shall the Fair Market Value of Shares to be
withheld pursuant to this Section 9 to satisfy applicable withholding taxes in
connection with the benefit exceed the minimum amount of taxes required to be
withheld.
10. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan must be in writing, shall be delivered to the Grantee at his or her
address on file with the Company or to the Company addressed as follows (or to
such other address or addresses of which notice in the same manner has
previously been given), and will be deemed to have been duly given (a) when
delivered in person, (b) when dispatched by electronic facsimile transfer (if
confirmed in writing by mail simultaneously dispatched), (c) one business day
after having been dispatched by a nationally recognized overnight courier
service or (d) three business days after being sent by registered or certified
mail, return receipt requested, postage prepaid:
Lancaster Colony Corporation
37 West Broad Street
Columbus, Ohio 43215
Attention: Corporate Secretary

 

 



--------------------------------------------------------------------------------



 



11. No Employment Contract; Right to Terminate Employment. The grant of SARs to
the Grantee is a voluntary, discretionary award being made on a one-time basis
and it does not constitute a commitment to make any future awards. The grant of
the SARs and any payments made hereunder will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law. Nothing in this Agreement will give the Grantee any
right to continue employment with the Company or any Subsidiary, as the case may
be, or interfere in any way with the right of the Company or a Subsidiary to
terminate the employment of the Grantee at any time.
12. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
13. Information. Information about the Grantee and the Grantee’s participation
in the Plan may be collected, recorded and held, used and disclosed for any
purpose related to the administration of the Plan. The Grantee understands that
such processing of this information may need to be carried out by the Company
and its Subsidiaries and by third party administrators whether such persons are
located within the Grantee’s country or elsewhere, including the United States
of America. The Grantee consents to the processing of information relating to
the Grantee and the Grantee’s participation in the Plan in any one or more of
the ways referred to above.
14. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to the SARs without the Grantee’s consent.
15. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
16. Governing Law. This Agreement is made under, and shall be construed in
accordance with the internal substantive laws of the State of Ohio.
17. Provisions of the Plan Controlling. The Grantee specifically understands and
agrees that the SARs are being granted under the Plan, copies of which Plan the
Grantee acknowledges the Grantee has read, understands and by which the Grantee
agrees to be bound. The provisions of the Plan are incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and this Agreement, the provisions of the Plan will control. The Board
shall have authority, subject to the express provisions of the Plan and this
Agreement, to establish, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations that are, in the judgment of the
Board, necessary or desirable for the administration of the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in this Agreement in the manner and to the extent it

 

 



--------------------------------------------------------------------------------



 



shall deem expedient to carry the Plan into effect and it shall be the sole and
final judge of such expediency. All actions by the Board under the provisions of
this Section 17 shall be conclusive for all purposes.
18. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the SARs
and participation in the Plan or future grants of Stock Appreciation Rights that
may be granted under the Plan by electronic means. Notwithstanding anything in
this Agreement to the contrary, Grantee hereby consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, including the acceptance of Stock
Appreciation Rights grants and the execution of award agreements through
electronic signature.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



Executed in the name and on behalf of the Company in Columbus, Ohio as of the
_____day of _____.

            LANCASTER COLONY CORPORATION
      By:           Name:           Title:        

ACCEPTANCE OF AGREEMENT
Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this Agreement; (b) voluntarily and knowingly accepts this Agreement and the
SARs granted to him or her under this Agreement subject to all provisions of the
Plan and this Agreement; and (c) represents that he or she understands that the
acceptance of this Agreement through an on-line or electronic system, if
applicable, carries the same legal significance as if he or she manually signed
the Agreement. Grantee further acknowledges receiving a copy of the Company’s
most recent annual report to shareholders and other communications routinely
distributed to the Company’s shareholders and a copy of the prospectus
pertaining to the Plan.

 

 